Citation Nr: 1433301	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-11 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to July 1991, February 2003 to September 2003, and January 2004 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran has current obstructive sleep apnea that was initially identified in active service.
 

CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

The Veteran sought treatment from a private doctor for sleep difficulties in January 2010, which was three months prior to discharge from active service.  A report of this study dated January 11, 2010 included an impression of mild obstructive sleep apnea.  In-service incurrence is thus demonstrated.  

The Veteran submitted his claim for service connection on January 19, 2010.  The current disability requirement is satisfied if there is evidence of the claimed disability at any time since the claim.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Sleep apnea has been identified in VA and private treatment and examination records since January 19, 2010.  This evidence satisfies the current disability requirement.

Finally, although the evidence does not include a medical opinion that relates the current diagnosis of sleep apnea to the diagnosis made during service, it does include consistent diagnoses of this disability since January 2010.  It is implausible that the sleep apnea diagnosed in service is different from the sleep apnea diagnosed currently; and the Board concludes that there is a nexus between the current disability and service.  The criteria for service connection are satisfied; entitlement to service connection for obstructive sleep apnea is warranted.  

	


ORDER

Entitlement to service connection for sleep apnea is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


